DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In U.S. Patent No. 9,299,281
	In reference to claim 1, In discloses a display device in Fig. 1, 2 and 3, comprising:
	a substrate (10) comprising a display area (AA) and a peripheral area (NDA) disposed around the display area (AA);


	a plurality of pads (21 and 31) disposed in the pad area and arranged along the edge of the substrate, wherein an end of a first pad (31), which is an outermost pad among the plurality of pads, is connected to a first end of a resistor (31b),
	the first pad (31) is disposed between the resistor (31b) and the edge of the substrate (see Fig. 2), and
	a second end of the resistor is connected to a wire (31a).

	In reference to claim 2, In discloses in Figs. 3A and 3B: 
	a resistor pattern (13) disposed on the substrate; and
	 an insulating layer(14-16) disposed on the resistor pattern and having an opening exposing the resistor pattern,
	wherein the resistor comprises the resistor pattern (col. 6, lines 47-49), and
	the first pad (17b) is disposed on the insulating layer (14-16) and is electrically connected to the resistor pattern (13) through the opening as shown in Fig. 3A and 3B).
	
	In reference to claim 3, In discloses the resistor pattern comprises a semiconductor material (col. 7, lines 51-55).
	In reference to claim 4, In discloses the resistor pattern (31b) has a polygonal shape in a plan view as shown in Fig. 3A.
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IN in view of Kim et al. (US 2008/0062373) hereinafter Kim.
	In reference to claim 10, In does not disclose but in the same field of endeavor, Kim discloses in Fig. 1, a voltage line (ground line 70) disposed in the peripheral area and which transmits a constant voltage (ground voltage; paragraph [31]), and the plurality of pads further comprises a second pad (outermost pad 126) electrically connected to the voltage line.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate second pad connected to the constant line in In as taught by Kim so that if an electrostatic discharge is applied to the surface or the side of the display panel, the electrostatic discharge is dissipated to the outside ground through the shield wiring having a resistance value lower than those of the 
	In reference to claim 11, Kim discloses the second pad is disposed in a more outermost position than the first pad (the pad other than the outermost pad) as shown in Fig. 2
 
Claims 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IN in view of Matsueda et al. (US 2004/0100608).
	In reference to claim 12, In discloses a display device in Fig. 1, comprising:
	a substrate (10) comprising a display area (AA) and a peripheral area (NDA) disposed around the display area;
	 a pad area  (PAD) disposed near an edge of the substrate; and
	a plurality of pads (pad 21 and pad 31) disposed in the pad area and arranged along the edge of the substrate, and wherein an end of the pad (31) included in a plurality of pads (31) connected to a resistor (31b)
	wherein an end of a pad (31) included in the plurality of pads (31) is connected to a resistor (31b), 
	IN does not discloses but in the same field of endeavor Matsueda discloses a pad area in Fig. 2 with the resistor (R1) is disposed between the end of the pad (T) and the edge of the substrate (100) as shown in Figs. 1 and 2.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify the resistor to be disposed between and end of the pad and the edge of the substrate in IN as taught by Matsueda to efficiently 

	In reference to claim 13, In discloses in Figs. 3A and 3B: 
	a resistor pattern (13) disposed on the substrate; and
	 an insulating layer(14-16) disposed on the resistor pattern and having an opening exposing the resistor pattern,
	wherein the resistor comprises the resistor pattern (col. 6, lines 47-49), and
	the first pad (17b) is disposed on the insulating layer (14-16) and is electrically connected to the resistor pattern (13) through the opening as shown in Fig. 3A and 3B).
	
	In reference to claim 14, In discloses the resistor pattern comprises a semiconductor material (col. 7, lines 51-55).

	In reference to claim 18, IN discloses a display device in Fig. 1, comprising:
	a substrate (10) comprising a display area (AA) and a peripheral area (NDA) disposed around the display area;
	a pad area (PAD) disposed near an edge of the substrate; and
	a plurality of pads (21 and 31 in Fig. 2) disposed in the pad area and arranged along the edge of the substrate, wherein an end of a pad (outermost 31) included in the plurality of pads is electrically connected to a resistor (31b in Fig. 3A) pattern disposed on the substrate, and
	IN does not discloses but in the same field of endeavor Matsueda discloses a pad area in Fig. 2 with the resistor pattern comprises a portion (R1) is disposed between the end of the pad (T) and the edge of the substrate (100) as shown in Figs. 1 and 2.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify the resistor to be disposed between and end of the pad and the edge of the substrate in IN as taught by Matsueda to efficiently reduce or prevent electrostatic breakdown while reducing or preventing cross-talk (paragraph [7]).

Claims 15-16 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over IN and Matsueda in view of Sugahara (US 20120249413).
	In reference to claims 15 and 16, In does not discloses but in the same field of endeavor, Sugahara discloses in Fig. 26  the resistor pattern (48) meets the edge of the substrate (20) of a display device (13) in Fig. 1, and the resistor pattern is bent in a zigzag form (paragraph [142]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the resistor pattern in IN as taught by Sugahara so that the control the display of the image on the display portion (paragraph [9]).
	 
In reference to claims 19-20, IN discloses the resistor pattern comprises a semiconductor material (col. 7, lines 51-55). IN does not discloses but in the same field 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the resistor pattern in IN as taught by Sugahara so that the control the display of the image on the display portion (paragraph [9]).
 
			Allowable Subject Matter
Claims 5-9, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the recited arts teaches or suggests:

	With respect to claim 5,
	 a plurality of gate lines disposed in the display area; and
	a gate driver disposed in the peripheral area and electrically connected to the plurality of gate lines,
	wherein the gate driver comprises a transistor, and the wire is electrically connected to the transistor.
	With respect to claims 6-7,
	a plurality of data lines disposed in the display area; and

	 wherein the circuit portion comprises a transistor, and the wire is electrically connected to a gate terminal of the transistor.
	With respect to claims 8 and 9
	 a plurality of data lines disposed in the display area; and
	a connection controller disposed in the peripheral area and electrically connected to the plurality of data lines,
	wherein the connection controller comprises a transistor, and the wire is electrically connected to a gate terminal of the transistor.
	With respect to claim 17,
	the resistor pattern comprises a first resistor pattern and a second resistor pattern, 
	the first resistor pattern is disposed between the pad and the edge of the substrate, and 
	the second resistor pattern is connected to the first resistor pattern and overlaps the pad in a plan view.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/DUC Q DINH/Primary Examiner,
Art Unit 2692